Justice Meyer
concurring in result.
While I concur in the result reached by the majority, I fear that this is one of those cases where bad facts make bad law. The defendant-father repeatedly raped and sexually molested his *98daughters for almost ten years, beginning when they were five and six years old, respectively. The defendant pled guilty to the charges and received an active prison sentence. The daughters, at the time they filed their verified complaint, were ages fifteen and sixteen. This appears to be an open and shut case, as the facts.alleged in the verified complaint are not contested and indeed the defendant-father pled guilty to the very acts alleged in the daughters’ complaint.
As the majority has noted, the facts of this case are so egregious that to deny recovery would border the unconscionable. I believe, however, that this Court should keep faith with its earlier commitment to continue to apply the parent-child immunity doctrine until it is abolished or amended by the legislature. That position evidenced, and would continue to evidence, this Court’s recognition that the legislature is in a far better position than this Court to gauge the wisdom of changing the public policy of the state. The legislature did so when it recently adopted N.C.G.S. § 1-539.21, making the doctrine inapplicable to actions arising out of the operation of a vehicle owned by the parent or child. We should leave it to that body to recognize an exception for willful and malicious acts of the parent against a child.
. Since the doctrine’s inception, the bench and bar of the state have understood the doctrine of parent-child immunity to apply to all actions for personal injuries, however they were caused. I believe that the majority errs in concluding that it is not recognizing an exception but simply discovering that the doctrine never applied at all except in cases involving “ordinary negligence.” This is made clear to me by the fact that the majority limits its holding to “willful and malicious” acts of parents. Rather than flatly holding that the doctrine is inapplicable to all acts of negligence beyond “ordinary negligence,” it specifically hedges by limiting its holding to “willful and malicious” acts.
In Small v. Morrison, 185 N.C. 577, 118 S.E. 12 (1923), this Court held that the minor plaintiff could not recover against her father for injuries she had sustained in an automobile accident. Id. at 579, 118 S.E. at 13. Though the facts in Small involved negligently inflicted injuries, the Court’s reasoning and holding show that the doctrine, as adopted in North Carolina, is not nearly so narrow as the majority has concluded. In its opinion, the Small Court cited with approval four cases to justify its adoption of the *99doctrine of parent-child immunity, three of which involved intentional torts: Hewlett v. George, 68 Miss. 703, 9 So. 885 (1891); McKelvey v. McKelvey, 111 Tenn. 388, 77 S.W. 664 (1903); Roller v. Roller, 37 Wash. 242, 79 P. 788 (1905). A careful examination of the circumstances underlying these cases establishes that in these cases, each state supreme court denied recovery because of parent-child immunity, despite the intentional acts of the parent. In Hewlett, the plaintiff-child sued her mother for wrongfully committing her to an insane asylum. McKelvey involved a daughter who sued her father and stepmother for “cruel and inhuman treatment” by the stepmother at the father’s instance. In Roller, the father had been convicted of raping his daughter.
I concede that there is dicta in cases since Small which purport to limit the doctrine to negligently inflicted injuries. See Lee v. Mowett Sales Co., 316 N.C. 489, 342 S.E.2d 882 (1986); Coffey v. Coffey, 94 N.C. App. 717, 381 S.E.2d 467 (1989), disc. rev. improvidently allowed, 326 N.C. 586, 391 S.E.2d 40 (1990) (per curiam). However, in none of those cases was that issue presented. Furthermore, none of them distinguished or overruled Small, and therefore, none is controlling in this case.
Research reveals no North Carolina case in which an appellate court has allowed a minor child to bring a claim against a parent for an intentional tort. This result is consistent with Skinner v. Whitley, 281 N.C. 476, 189 S.E.2d 230 (1972), wherein the Court stated that such immunity was reciprocal: So long as the parent could not sue the child, the child could not sue the parent. Id. at 479, 189 S.E.2d at 231; see generally Carver v. Carver, 310 N.C. 669, 314 S.E.2d 739 (1984). Speaking for the Court in Skinner, Justice Huskins stated:
In North Carolina and the great majority of other states, the rule is that “an unemancipated minor child cannot maintain a tort action against his parent for personal injuries, even though the parent’s liability is covered by liability insurance. This rule implements a public policy protecting family unity, domestic serenity, and parental discipline. . . . Upon the same theory, an overwhelming majority of jurisdictions likewise hold that neither a parent nor his personal representative can sue an unemancipated minor child for a personal tort. . . . ‘The child’s immunity is said to be reciprocal of *100the parent’s immunity.’ ” Gillikin v. Burbage, 263 N.C. 317, 139 S.E.2d 753 (1965).
281 N.C. at 478, 189 S.E.2d at 231.
Though the majority says otherwise, it is clearly recognizing an exception to the immunity rule, and an exception to the rule by any other name is still an exception. Because of the peculiar nature of these cases, the recognition of an exception would be a far better solution. Some states that have made an exception have limited the exception to cases of sexual abuse, which I believe is all that is called for here.
While I agree with the majority that the plaintiff should recover on the facts alleged here, the same result could be reached with far less damage to existing law. My reticence to join the majority opinion arises not from its result, but from my fear of how the law it announces will be applied in future cases in this particular area, and surely many will be spawned by this case.
In addition to limiting our holding in this case to cases of sexual abuse, I would prefer that this Court erect some hurdles that would weed out the truly marginal cases. One method would be to raise the standard of proof required for recovery from a preponderance of the evidence to clear, cogent, and convincing evidence. Such a course of action by this Court would not be without precedent. Only recently in recognizing a cause of action for unintentional infliction of emotional distress, and because of similar concerns, we took the extraordinary step of imposing a high standard of proof of the injury claimed. Johnson v. Ruark Obstetrics, 327 N.C. 283, 395 S.E.2d 85 (plaintiff may not recover damages where mere fright or temporary anxiety does not amount to severe emotional distress; “severe emotional distress” means any emotional or mental disorder, such as, for example, neurosis, psychosis, chronic depression, phobia, or any other type of severe and disabling emotional or mental condition that may be generally recognized and diagnosed by professionals trained to do so; factors to be considered on the question of foreseeability include the plaintiff’s proximity to the negligent act, the relationship between the plaintiff and the other person for whose welfare the plaintiff is concerned, and whether the plaintiff personally observed the negligent act), reh’g denied, 327 N.C. 644, 399 S.E.2d 133 (1990).
For the foregoing reasons, I concur only in the result reached by the majority.